Case 2:20-cv-00527-SPC-MRM Document 24 Filed 10/09/20 Page 1 of 3 PageID 257




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

KAY SANFELIPPO,

               Plaintiff,

v.                                                    Case No.: 2:20-cv-527-FtM-38MRM

THE CINCINNATI INSURANCE
COMPANY,

               Defendant.
                                              /

                                            ORDER1

       Before the Court is Defendant The Cincinnati Insurance Company’s Motion

to Dismiss (Doc. 19). Plaintiff Kay Sanfelippo never responded, and the time to do

so passed. The Court denies the Motion.

       This is an insurance dispute for a hurricane claim.2                      The Amended

Complaint alleges breach of contract for failure to provide coverage on a covered

loss under an insurance policy (the “Policy”). The Court dismissed once for failure

to state a claim because Sanfelippo did not allege enough facts to put Cincinnati on

notice of the breach. (Doc. 14). Cincinnati moves to dismiss again, contending the

Amended Complaint still does not state a claim.


1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services
or products they provide, nor does it have any agreements with them. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
this Order.
2These are the facts alleged in the Amended Complaint (Doc. 18), which the Court accepts as true.
Chandler v. Sec’y of Fla. Dep’t of Transp., 695 F.3d 1194, 1198-99 (11th Cir. 2012).
Case 2:20-cv-00527-SPC-MRM Document 24 Filed 10/09/20 Page 2 of 3 PageID 258




      A complaint must recite “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This pleading standard

“does not require ‘detailed factual allegations,’ but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Id. (quoting Twombly, 550 U.S. at 570). A facially plausible claim allows a

“court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

      Sitting in diversity, the Court applies Florida substantive law. Global Quest,

LLC v. Horizon Yachts, Inc., 849 F.3d 1022, 1027 (11th Cir. 2017). In Florida,

breach of contract consists of “(1) the existence of a contract; (2) a material breach

of that contract; and (3) damages resulting from the breach.” Vega v. T-Mobile

USA, Inc., 564 F.3d 1256, 1272 (11th Cir. 2009). Like its predecessor, the Amended

Complaint alleges a contract and damages. Unlike before, however, the Amended

Complaint also pleads a material breach.

      Sanfelippo alleges the Policy provides coverage for hurricane damage. A

hurricane blew through the area on September 10, 2017, damaging the insured

property. Afterward, Sanfelippo submitted a damage estimate and insurance claim

to Cincinnati. And Cincinnati sent Sanfelippo a letter denying coverage because it




                                           2
Case 2:20-cv-00527-SPC-MRM Document 24 Filed 10/09/20 Page 3 of 3 PageID 259




concluded the damage was not hurricane related. So Sanfelippo says Cincinnati

breached the Policy by not providing coverage for the claimed damages.

      Those facts are enough to plead a plausible breach of the Policy. Accepted

as true, the Amended Complaint explains the parties dispute whether a hurricane

caused the damages, which Sanfelippo identified presuit by sending Cincinnati a

repair estimate and filing a claim. Also presuit, Cincinnati determined there was

no coverage under the Policy because the damage was unrelated to a hurricane.

Put simply, there is now enough to plausibly allege a simple breach of insurance

contract and put Cincinnati on notice of its basic grounds. See Eye Ctrs. of Fla.,

P.A. v. Landmark Am. Ins., No. 2:18-cv-547-FtM-38CM, 2018 WL 4492241, at *2

(M.D. Fla. Sept. 19, 2018); Williams v. Scottsdale Ins., No. 19-60736-CIV-

MARTINEZ-SNOW, 2019 WL 7708504, at *2-3 (S.D. Fla. June 17, 2019).

      Accordingly, it is now

      ORDERED:

      (1) Defendant’s Motion to Dismiss First Amended Complaint (Doc. 19) is

          DENIED.

      (2) Defendant must ANSWER the Amended Complaint on or before

          October 23, 2020.

      DONE and ORDERED in Fort Myers, Florida on October 9, 2020.




Copies: All Parties of Record



                                        3
